PER CURIAM.
Paris Tiwand Pulley appeals from the sixty-month sentence he received for the revocation of his supervised release. On appeal, he alleges that the sentence was unreasonable and that he should have been sentenced within the guideline range of thirty to thirty-seven months as calculated under U.S. Sentencing Guidelines Manual (“USSG”) § 7B1.4(a) (2001). We affirm Pulley’s sentence as the guideline range in USSG § 7B1.4(a) is advisory only, United States v. Davis, 53 F.3d 638, 640-41 (4th Cir.1995), and the sentence imposed was not unreasonable. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.